EHRLICH, C. J.
The words “for value” were not a necessary averment in the complaint, for the legal presumption supplied the' inference; hence the failure to deny was in that respect immaterial, and the facts alleged show that there was no intention to admit a transfer for value. Indeed, the issue was that the check was given at the solicitation and for the accommodation of the' plaintiff, without any consideration, and the jury so found. Upon' such an issue and finding the cases cited by the appellant have no relevancy, and the judgment must be affirmed, with costs.